In his motion for rehearing appellant says, "The State did not prove, even orally, that the lands were owned by the McKnight estate."
The chief witness for the State was Ab White who was in charge of the property. He testified that he was employed as manager of the S.E. McKnight estate ranch; that it is composed of fourteen thousand acres, three thousand of which are in Dimmit County and the balance in Zavala County. We quote from his testimony, further: "On the 29th day of November, 1947, I was riding in what we call the Fish Hook pasture, which is a part of the McKnight Estate ranch in Zavala County, when I encountered the defendant, Freedie Mowels and a companion. They each had a rifle. This pasture of the McKnight Estate is enclosed with a fence." We think the foregoing definitely states that the offense was committed on the McKnight estate in Zavala County.
The other questions raised are sufficiently discussed in the original opinion. Appellant's motion for rehearing is overruled. *Page 139